ON SUGGESTION OF ERROR.
Counsel for the appellee urged on the appeal, and again urges on the suggestion of error, that the policy provision, ". . . if the insured is not in sound health on the date hereof . . . full liability shall be discharged by the payment of the sum of the premiums hereunder," means "a change in the condition of the health (for the worse) from the date of the acceptance of the application to the date of the actual delivery of the policy"; and he cites in support of that contention Fidelity Mutual Life Ins. Co. v. Elmore, 111 Miss. 137, 71 So. 305, and New York Life Insurance Co. v. Smith, 129 Miss. 544, *Page 596
91 So. 456. That was the construction placed upon the provisions involved in those cases. Counsel might also have cited New York Life Insurance Co. v. Rosso, 154 Miss. 196, 122 So. 382, to the same effect. But those cases are quite different from the case at bar. In all three of those cases there was an examination of the applicant by a doctor and the policies were issued after and upon the result of such examination. In the case at bar there was no examination. The policy was issued upon the statements of the applicant. This is a fundamental and vital distinction. The examining doctor is the agent of the insurer. The knowledge gained by him is imputed to the insurer. New York Life Insurance Co. v. Smith, supra. Therefore, in such case, the insurer determines through its own agent the insurability of the applicant. It thereby establishes that status, and, on the condition so established through its own agent, appointed for the purpose, it accepts the risk. Under such circumstances it is but fair, reasonable, and logical to say the parties mean the insurance shall be issued and become effective unless the applicant is in worse health upon delivery of the policy than when the examination is made. 37 C.J., sec. 78, pp. 404, 405; Chinery v. Metropolitan Life Insurance Co., 112 Misc. 107, 182 N YS. 555.
Also the particular wording of each provision may produce a different meaning. In the Elmore case, for illustration, the phrase was "continued good health." The word "continued" naturally carried a meaning of comparative health as between the time of the examination and date of delivery of the policy.
Again, in these three cases there were provisions in the applications, or policies, or both, that statements made by the applicants were representations and not warranties in the absence of fraud, which left open for proof the question of good faith and fraud.
In the case at bar the application is not considered. No copy of it was attached to the policy or delivered to the insured. It is not a question of contradicting the statements *Page 597 
in the application. The provision is in the policy itself. It is not a question of fraud. Good health, as defined by the cases, is a question of fact; it is a condition precedent to liability, except for return of the premiums.
The case of National Life  Accident Ins. Co. v. Hugger,158 Miss. 686, 131 So. 75, cited in the original opinion, is exactly in point — like provisions, apparently identical appellants; no medical examinations. To sustain the suggestion of error we would have to overrule that case.
In Murphy v. Metropolitan Life Insurance Co., 106 Minn. 112, 118 N.W. 355, 356, a case very similar to the one at bar the Court used this language:
"It is clear from the language of the policy that the defendant's promise of insurance was not absolute, but conditional, and that the existence of life and sound health in the insured on the date of the policy is the condition upon which the promise is made. It is the fact of the sound health of the insured which determines the liability of the defendant, not his apparent health, or his or any one's opinion or belief that he was in sound health." For collection and discussion of cases see 17 L.R.A. (N.S.) 1144-1151, and 43 L.R.A. (N.S.) 725.
It is but natural that the risk is greater without than with, an examination. The State of Mississippi recognizes that. The State has an interest in the solvency of insurance companies doing business in Mississippi. Therefore, we find the law of this State prohibiting insurance companies from issuing policies, without examination, to a greater amount than five thousand dollars "on any one life in any year." Chap. 205, Laws Miss. 1940, p. 376. Before the enactment of that statute the limit was twenty-five hundred dollars. Section 5158, Code of 1930.
No question of actual knowledge, if any, of insurer when the application was taken of unsound health of applicant is presented on this appeal.
Suggestion of error overruled. *Page 598